Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
In paragraph [0001], line 3, change “deflecting laser” to --- deflecting a laser ---.
In paragraph [0007], line 3, change “using first color toner” to --- using a first toner color ---.
In paragraph [0007], line 5, change “using second color toner” to --- using a second color toner ---.
In paragraph [0007], line 5, change “first color” to --- first color toner ---.

In paragraph [0007], line 19, change “image formed” to --- images formed ---.
In paragraph [0007], line 20, change “second color” to --- second color toner ---.
In paragraph [0012], line 1, change “the detection image” to --- a detection image ---.
In paragraph [0016], line 1, change “the periodic unevenness” to --- periodic unevenness ---.
In paragraph [0029], line 3, change “the electrophotographic” to --- an electrophotographic ---.
In paragraph [0029], line 3, change “the intermediate” to --- an intermediate ---.
In paragraph [0032], line 2, change “the drum shaft” to --- a drum shaft ---.
In paragraph [0032], line 4, change “the scanning” to --- a scanning ---.
In paragraph [0032], line 5, change “the laser beam” to --- a laser beam ---.
In paragraph [0033], line 13, change “20” to --- 20 (20Y, 20M, 20C, 20K) ---.
In paragraph [0035], line 4, change “24 is the” to --- 24 is an ---.

In paragraph [0049], line 2, change “the cyan” to --- a cyan ---.
In paragraph [0049], line 2, change “the black” to --- a black ---.
In paragraph [0115], line 8, change “member 33” to --- member 24 ---.
In the abstract, line 4, change “the first image forming unit” to --- a first image forming unit ---.
In the abstract, line 8, change “the second image forming unit” to --- a second image forming unit ---.
In the abstract, line 10, change “is formed along the” to --- are formed along a ---.
Appropriate correction is required.

Claim Objections
Claims 1, 5, and 6 are objected to because of the following informalities:  
Claim 1, line 3, change “first color toner” to --- a first color toner ---.
Claim 1, line 5, change “second color toner” to --- a second color toner ---.

Claim 1, line 24, change “is formed” to – are formed ---.
Claim 1, line 26, change “image formed” to --- images formed ---.
Claim 1, line 28, change “second color” to --- second color toner ---.
Claim 5, line 15, change “images,” to --- images and ---.
Claim 6, line 1, change “first color” to --- first color toner ---.
Appropriate correction is required.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-7 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: a first image forming unit having a first photoreceptor and configured to form a first image on the first photoreceptor by using a first toner color; a second image forming unit having a second photoreceptor and configured to form a second image on the second photoreceptor by using a second color toner which is different from the first color toner; an intermediate transfer member configured to rotate in a predetermined direction and to which the first image and the second image are transferred; a transfer unit configured to transfer the first image and the second image from the intermediate transfer member to a sheet; a first sensor configured to measure a measurement image on the first photoreceptor; a second sensor configured to measure a measurement image on the intermediate transfer member; and a controller configured to: control the first image forming unit to form first measurement images, wherein the first measurement images are formed along a rotation direction of the first photoreceptor; control the first sensor to measure the first measurement images on the first photoreceptor; control the first image forming unit and the second image forming unit to form a plurality of measurement images while a rotation speed of the 


Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taniguchi discloses an image forming apparatus using measurement images to control rotation speed of photoreceptors.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140.  The examiner can normally be reached on M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
February 24, 2022